 

Exhibit 10.1

 

CUBIC CORPORATION

 

TRANSITION PROTECTION PLAN

 

Amended and Restated Effective October 10, 2020

 

SECTION 1. INTRODUCTION.

 

This is an amendment and restatement of the Cubic Corporation Transition
Protection Plan (the “Plan”) effective October 10, 2020 (the “Effective Date”)
and restates the existing Transition Protection Plan.

 

The Company considers it essential to the best interests of the Company and its
shareholders to foster the continuous employment of the Company’s key management
personnel. The Executive Compensation Committee of the Board of Directors of the
Company (the “Board”) recognizes that the possibility of a Change in Control of
the Company may occur and the uncertainty and questions that this possibility
may raise among management could result in the departure of key executives, the
distraction of key executives from the management of the business, or the
inability to hire new key executives, all to the detriment of the Company and
its shareholders.

 

The Executive Compensation Committee has unanimously decided to adopt the Plan
to reinforce and encourage the continued dedication of key executives to their
duties without the distraction arising from the possibility of a Change in
Control of the Company and to provide such key executives with the benefits
stated herein that ensure that the expectations of the executives will be
satisfied, and that are also competitive with those of similar companies.

 

The Plan will provide for the payment of severance benefits to certain eligible
employees of the Company in the event that such employees are subject to
qualifying employment terminations in connection with a Change in Control. This
document also is the Summary Plan Description for the Plan.

 

SECTION 2. DEFINITIONS

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)           “Affiliate” means any company controlled by, controlling or under
common control with the Company.

 

(b)           “Base Salary” means, with respect to a Participant, the
Participant’s annual base pay as in effect immediately prior to the Change in
Control or immediately prior to the Participant’s termination of employment,
whichever is greater, without consideration of any reduction constituting a
Constructive Termination.

 

(c)           “Change in Control” shall be deemed to occur on the happening of
any of the following events:

 

 

 



 

(i)              Any acquisition of beneficial ownership (as defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as defined in
Rule 13d-3 of the Exchange Act of such number of shares of the Company’s equity
securities by any individual, entity or group (within the meaning of Section
13(d)(3) of the Exchange Act) (a “Person”) which enables such Person to elect a
majority of the Company’s Board by cumulative voting, assuming 90% of
outstanding shares vote;

 

(ii)              Any sale of a Substantial Portion of the Property (as defined
herein) of the Company.

 

(iii)             As to a Participant who is an employee of a Subsidiary, any
sale of a Substantial Portion of the Property or the sale or issuance of a
majority of the stock of such Subsidiary by the Company to any party other than
an Affiliate of the Company;

 

(iv)             Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;

 

(v)             The consummation by the Company, directly or indirectly, in one
or more steps, of a merger, consolidation, reorganization, or business
combination or any act or event which results in a majority of the Company’s
Board as existing immediately prior to such acts or events not continuing to
serve as such; or

 

(vi)            A change in the composition of the Board such that, during any
period of two consecutive years, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than a
director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 2(c)(i), (ii)  or (v))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director without objection to such nomination) of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved (each, an “Incumbent Director”), cease for any reason to constitute a
majority thereof; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be an Incumbent Director.

 

In addition, if a Change in Control constitutes a payment event with respect to
any payment under this Plan which constitutes a deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described above
with respect to such payment must also constitute a “change in control event,”
as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required by
Section 409A of the Code.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

  

2

 



 

(e)          “Company” means Cubic Corporation and its Subsidiaries or,
following a Change in Control, the surviving entity resulting from such
transaction.

 

(f)            “Constructive Termination” means a voluntary termination of
employment by a Participant after one of the following is undertaken without the
Participant’s express written consent:

 

(i)                a change in the Participant’s position with the Company (or
its Subsidiary employing the Participant) that materially reduces the
Participant’s authority, duties or responsibilities or the level of management
to which he or she reports;

 

(ii)               a reduction in the Participant’s base salary (except for
salary decreases generally applicable to the Company’s other similarly situated
employees);

 

(iii)              (A) following a Change in Control, an elimination of the
Participant’s opportunity to achieve bonuses on a basis comparable to that
provided prior to the Change in Control, or (B) if the Participant participates
in the Company’s Management Annual Incentive Plan or the Company’s Management
3-Year Incentive Plan, then an amendment to either such plan that reduces the
percentage of average annual salary used to determine Participant’s bonus under
such plan or plans either: (x) by more than 50% or (y) by an amendment that is
not generally applicable to the Company’s other similarly-situated employees;

 

(iv)              an increase in the Participant’s one-way driving distance from
the Participant’s principal personal residence to the principal office or
business location at which the Participant is required to perform services of
more than 20 miles, except for required travel for the Company’s business to an
extent substantially consistent with Participant’s prior business travel
obligations;

 

(v)              a material breach by the Company of any provisions of the Plan
or any enforceable written agreement between the Company and the Participant; or

 

(vi)              any failure by the Company to obtain assumption of the Plan by
any successor or assign of the Company.

 

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) the Participant provides the Company with
written notice (the “Constructive Termination Notice”) that the Participant
believes that an event described in this Section 2(f) has occurred, (y) the
Constructive Termination Notice is given within three months of the date the
event occurred, and (z) the Company does not rescind or cure the conduct giving
rise to the event described in this Section 2(f) within 10 days of receipt by
the Company of the Constructive Termination Notice. A Participant’s Constructive
Termination must occur within three months following the expiration of the
foregoing cure period.

 

(g)           “Covered Termination” means, with respect to a Participant, an
Involuntary Termination Without Cause or a Constructive Termination, but only if
such event occurs at any time within three months before or 18 months following
the effective date of a Change in Control. Termination of employment of a
Participant due to death or disability shall not constitute a Covered
Termination.

  

3

 



 

(h)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(i)            “Involuntary Termination Without Cause” means, with respect to a
Participant, an involuntary termination of employment by the Company other than
for one of the following reasons:

 

(i)                the willful and continued failure of the Participant to
perform substantially the Participant’s duties to the Company as those duties
exist on the date of the Change in Control (or the date of termination, if
earlier), other than any failure resulting from circumstances outside the
Participant’s control, or from incapacity of the Participant due to physical or
mental illness or disability, or following the Participant’s delivery of a
Constructive Termination Notice, after a written demand for substantial
performance is delivered to the Participant, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties satisfactorily, and provided
that the Company demonstrates that such failure has a demonstrably harmful
impact on the Company or its reputation, and provided further that the
Participant has been given a period of at least 30 days to cure his failure in
performance. No act or failure to act shall be considered “willful” unless it is
done, or omitted to be done, in bad faith or without reasonable belief that the
action was in the best interests of the Company or the Subsidiary; or

 

(ii)               the Participant’s gross negligence or breach of fiduciary
duty to the Company involving personal profit, personal dishonesty or
recklessness, or the Participant’s material breach of any agreement with the
Company, including a material violation of Company policies and procedures,
provided that such termination of employment occur within 12 months following
the Company’s discovery of such event; or

 

(iii)              the Participant’s conviction (which has become final) or
entry of a plea of guilty or nolo contendere regarding an act that would be
deemed a felony under California or Federal criminal statutes (or any comparable
criminal laws of any jurisdiction in which the Participant is permanently
employed by the Company or a Subsidiary) that has a demonstrably harmful impact
on the Company’s business or reputation, as determined in good faith by the
Company’s Executive Compensation Committee, provided that such termination occur
within 12 months following the Company’s discovery of such event.

 

(j)            “Participant” means any person employed by the Company who is
selected by the Plan Administrator to participate in the Plan. The determination
by the Plan Administrator, in its sole discretion, shall be binding and
conclusive on all persons.

 



4

 

 

(k)           “Participation Notice” means the latest notice delivered by the
Company to a Participant informing the employee that the employee is a
Participant in the Plan, substantially in the form of Exhibit A hereto.

 

(l)             “Plan Administrator” means the Board or any committee duly
authorized by the Board to administer the Plan. The Plan Administrator may, but
is not required to be, the Compensation Committee of the Board. The Board may at
any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a committee to act as the Plan Administrator.

 

(m)          “Subsidiary” or “Subsidiaries” means those Cubic entities which
comprise the business units of Cubic Global Defense, Cubic Mission Solutions and
Cubic Transportation Systems. and any other entity that is designated by the
Plan Administrator as a “Subsidiary” for purposes of this Plan.

 

(n)           “Substantial Portion of the Property” means the sale of assets for
an amount totaling at least 51% of the aggregate consolidated book value of the
assets of the Company or a Subsidiary as set forth on the consolidated balance
sheet of the Company or on the balance sheet of a Subsidiary for its most recent
year end, as certified by its regular independent certified public accountants.

 

(o)           “Target Bonus” means, with respect to a Participant, the
Participant’s target bonus opportunity as in effect immediately prior to the
Change in Control or immediately prior to the Participant’s termination of
employment, whichever is greater, without consideration of any reduction
constituting a Constructive Termination, (i) at the annualized rate in effect
for the fiscal year in which the Participant's Covered Termination occurs and
(ii) assuming one hundred percent (100%) achievement of the Participant's and
the Company’s performance objectives, if any. Notwithstanding the foregoing, the
Participant's Target Bonus for purposes of the Plan shall be deemed to be the
amount received as a bonus by the Participant for the Company’s fiscal year
preceding the date of the Covered Termination if a target bonus has not been
established for the then current fiscal year.

 

SECTION 3. ELIGIBILITY FOR BENEFITS

 

(a)           General Rules. Subject to the provisions set forth in this Section
and Section 6, in the event of a Covered Termination, the Company will provide
the severance benefits described in Section 4 of the Plan to the affected
Participant. A copy of the Company’s U.S. Severance Plan for Participants in the
Transition Protection Plan, as in effect on the Effective Date (the “U.S.
Severance Plan for TPP Participants”) applicable to the Participants is set
forth herein as Attachment 1. To the extent that there is a difference in the
U.S. Severance Plan for TPP Participants and the terms of this Plan with respect
to the benefits payable under this Plan, the terms of this Plan shall prevail.
Promptly upon an employee becoming a Participant, the Company shall deliver to
the Participant a Participation Notice.

 

(b)           Exceptions to Benefit Entitlement. An employee, including an
employee who otherwise is a Participant, will not receive benefits under the
Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Company in its sole discretion:

 



5

 

 

(i)                The employee has executed an individually negotiated
employment contract or agreement with the Company relating to severance or
change in control benefits that is in effect on his or her termination date, in
which case such employee’s severance benefit, if any, shall be governed by the
terms of such individually negotiated employment contract or agreement and shall
be governed by this Plan only to the extent that the reduction pursuant to
Section 6(b) below does not entirely eliminate benefits under this Plan.

 

(ii)               The employee voluntarily terminates employment with the
Company in order to accept employment with another entity that is controlled
(directly or indirectly) by the Company or is otherwise an Affiliate of the
Company.

 

(iii)              The employee is offered, and accepts, immediate reemployment
by a successor to the Company or by a purchaser of its assets, as the case may
be, following a Change in Control. For purposes of the foregoing, “immediate
reemployment” means that the employee’s employment with the successor to the
Company or the purchaser of its assets, as the case may be, results in
uninterrupted employment such that the employee does not suffer a lapse or
reduction in pay or benefits (including coverage under this Plan) as a result of
the change in ownership of the Company or the sale of its assets.

 

(iv)              The employee does not confirm in writing that he or she shall
be subject to the Company’s Employee Inventions & Secrecy Agreement within 60
days following the date of his or her termination of employment.

 

(c)           Termination of Benefits. A Participant’s right to receive the
payment of benefits under this Plan shall terminate immediately if, at any time
prior to or during the period for which the Participant is receiving benefits
hereunder, the Participant, without the prior written approval of the Company:

 

(i)                willfully breaches a material provision of the Participant’s
Employee Inventions & Secrecy Agreement with the Company, as referenced in
Section 3(b)(iv);

 

(ii)               encourages or solicits any of the Company’s then current
employees to leave the Company’s employ for any reason or interferes in any
other manner with employment relationships at the time existing between the
Company and its then current employees; or

 

(iii)              materially induces any of the Company’s then current clients,
customers, suppliers, vendors, distributors, licensors, licensees or other third
party to terminate their existing business relationship with the Company or
interferes in any other manner with any existing business relationship between
the Company and any then current client, customer, supplier, vendor,
distributor, licensor, licensee or other third party.

 

If a Participant is in doubt as to whether a proposed activity may be described
in Section 3(c)(i) – (iii), then such Participant shall have the right to
request an interpretation by the Company. Such request shall be made by giving
notice to the Company. Unless notice that such activity is described in Section
3(c)(i)-(iii) is provided to the Participant within 45 days after the date of
such Participant’s notice, then such activity shall not be deemed to be
described in this Section 3(c)(i)- (iii).

 



6

 

 

SECTION 4. AMOUNT OF BENEFITS

 

(a)           Cash Severance Benefits. Each Participant who incurs a Covered
Termination shall be entitled to receive a cash severance benefit equal to the
sum of (i) the number of months of his or her Base Salary set forth in such
Participant’s Participation Notice (the “Severance Period”), plus (ii) his or
her Target Bonus, multiplied by the multiplier set forth in such Participant’s
Participation Notice, plus (iii) his or her Target Bonus, prorated for the
portion of such fiscal year that has elapsed prior to the date of such Covered
Termination. Any cash severance benefits provided under this Section 4(a) shall
be paid pursuant to the provisions of Section 5.

 

(b)          Accelerated Stock Award Vesting and Extended Exercisability of
Stock Options. With respect to equity awards granted on or after the Effective
Date, and unless otherwise expressly provided in an equity award agreement, if a
Participant incurs a Covered Termination, then effective as of the date of the
Participant’s Covered Termination (or, if such Covered Termination occurs prior
to a Change in Control, then effective as of the date of such Change in
Control), (i) the vesting and exercisability of all outstanding equity awards
that are held by the Participant on such date shall be accelerated in full, and
(ii) any reacquisition or repurchase rights held by the Company in respect of
common stock issued pursuant to any other equity award granted to the
Participant by the Company shall lapse. Notwithstanding the foregoing, and for
the avoidance of doubt, the terms of this Plan do not apply to any restricted
stock units granted to a Participant, including any restricted stock units the
vesting of which is performance-based, and any acceleration of such awards upon
a termination of a Participant's employment shall be solely governed by the
terms of the award agreement governing such awards and not by this Section 4(b).

 

In addition, the post-termination of employment exercise period of any
outstanding option granted on or after May 6, 2020 and held by the Participant
on the date of his or her Covered Termination shall be extended, if necessary,
such that the post-termination of employment exercise period shall not terminate
prior to the later of (i) the date 12 months after the effective date of the
Covered Termination or (ii) the post-termination exercise period provided for in
such option; provided, however, that such option shall not be exercisable after
the expiration of its maximum term.

 

(c)           Continued Medical Benefits. If a Participant incurs a Covered
Termination and the Participant was enrolled in a health, dental, or vision plan
sponsored by the Company immediately prior to such Covered Termination, the
Participant may be eligible to continue coverage under such health, dental, or
vision plan (or to convert to an individual policy), at the time of the
Participant’s termination of employment, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). The Company will notify the Participant of
any such right to continue such coverage at the time of termination pursuant to
COBRA. No provision of this Plan will affect the continuation coverage rules
under COBRA, except that the Company’s payment, if any, of applicable insurance
premiums will be credited as payment by the Participant for purposes of the
Participant’s payment required under COBRA. Therefore, the period during which a
Participant may elect to continue the Company’s health, dental, or vision plan
coverage at his or her own expense under COBRA, the length of time during which
COBRA coverage will be made available to the Participant, and all other rights
and obligations of the Participant under COBRA (except the obligation to pay
insurance premiums that the Company pays, if any) will be applied in the same
manner that such rules would apply in the absence of this Plan.

 



7

 

 

If a Participant timely elects continued coverage under COBRA, the Company shall
pay the full amount of the Participant’s COBRA premiums on behalf of the
Participant for the Participant’s continued coverage under the Company’s health
plans (including any dental care plans, but excluding any vision care plans
maintained by the Company), including coverage for the Participant’s eligible
dependents, during the lesser of: (i) the number of months of continued medical
benefits set forth in such Participant’s Participation Notice, or (ii) 18 months
following the date of Participant's Covered Termination; provided, however, that
no such COBRA benefit shall be made following (x) the Participant’s death except
as necessary to continue the Plan's remaining COBRA benefit solely for the
Participant’s surviving spouse and eligible dependents or (y) the effective date
of the Participant’s coverage by a health plan of a subsequent employer (the
“COBRA Benefit Period”). Notwithstanding the foregoing, (i) if any plan pursuant
to which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Participant under its
group medical and dental plans without penalty under applicable law (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining monthly COBRA benefit shall
thereafter be paid to Participant in substantially equal taxable monthly
installments over the COBRA Benefit Period (or the remaining portion thereof).
Each Participant shall be required to notify the Company immediately if the
Participant becomes covered by a health plan of a subsequent employer. Upon the
conclusion of the COBRA Benefit Period, the Participant will be responsible for
the entire COBRA premium required to continue coverage under COBRA.

 

For purposes of this Section 4(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any premiums that are
paid by the Company shall not include any amounts payable by the Participant
under a Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of the Participant.

 

(d)           Other Employee Benefits. During a Participant’s Severance Period,
the Participant shall not be entitled to reimbursement for fringe benefits other
than as provided in this Plan, nor shall the Participant be entitled to receive
any payments or other compensation attributable to vacation periods that would
have been earned had Participant’s employment continued during the Severance
Period. A Participant's participation in all tax-deferred or tax qualified
retirement and cafeteria plans shall cease upon termination of employment. All
other employee benefits not described in this Section 4 shall terminate as of
the Participant’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

(e)           Outplacement Services. Upon a Covered Termination, for a period
not to exceed the Severance Period, the Company shall pay an appropriate
executive out placement service up to the amount listed in such Participant’s
Participation Notice for its services rendered to the Participant during the
period following Participant's termination specified in such Participant's
Participation Notice, which amounts shall be payable on an as-incurred basis.

 



8

 

 

(f)            Moving Expenses. If within 24 months prior to the Change in
Control a Participant had relocated his or her personal residence at the request
of the Company, then upon such Participant’s Covered Termination the Company
shall pay all costs and expenses of relocating the Participant, his or her
household goods and his or her family to a location of the Participant’s choice,
provided that the cost of such relocation shall not exceed the cost to relocate
to the city in which his or her immediately previous residence was located, and
provided further that such costs and expenses would otherwise be deductible
under Code Section 217. If the Participant had purchased a residence when he or
she relocated, the Company shall also reimburse the Participant for the
reasonable costs of sale of such new residence in accordance with the Company’s
relocation policies in existence immediately before the Change in Control. All
such amounts shall be grossed up for federal and state income taxes, which tax
gross up shall be paid in accordance with Treasury Regulation Section
1.409A-3(i)(1)(v). The foregoing amounts eligible for reimbursement must be
incurred by and paid to Participant not later than December 31st of the year
following the year in which the expense was incurred.

 

(g)          Additional Benefits. Notwithstanding the foregoing, the Company
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), 4(c), 4(d), 4(e), and 4(f), to Participants; provided that
the Company shall communicate in writing on behalf of the Board to such
Participants who become entitled to such benefits; and provided further that the
provision of any such benefits to a Participant shall in no way obligate the
Company to provide such benefits to any other Participant, even if similarly
situated.

 

SECTION 5. TIME AND FORM OF SEVERANCE PAYMENTS.

 

(a)           General Rules. Subject to Section 5(b), any cash severance benefit
provided under clauses (i) and (ii) of Section 4(a) shall be paid in equal
installments pursuant to the Company’s regularly scheduled payroll periods over
the applicable Severance Period, with such installments commencing on the first
regularly-scheduled Company payroll date occurring on or after the 60th day
following the effective date of a Participant’s Covered Termination (or, if such
Covered Termination occurs prior to a Change in Control, then commencing on the
first regularly-scheduled Company payroll date occurring on or after the later
of (i) the 60th day following the effective date of such Participant’s Covered
Termination, or (ii) the date of such Change in Control) (with the first such
installment to include any payments that would otherwise have been paid in
accordance with the Company’s payroll practices during any such 60-day period).
Subject to Section 5(b), any cash severance benefit provided under clause (iii)
of Section 4(a) shall be paid in a single lump sum payment on the first
regularly-scheduled Company payroll date occurring on or after the 60th day
following the effective date of a Participant’s Covered Termination (or, if such
Covered Termination occurs prior to a Change in Control, then on the first
regularly-scheduled Company payroll date occurring on or after the later of (i)
the 60th day following the effective date of such Participant’s Covered
Termination, or (ii) the date of such Change in Control) (but in no event more
than 75 days following the date of such Covered Termination). In the event of a
Participant’s death prior to receiving all installment payments of his or her
cash severance benefit under Section 4(a), any remaining installment payments
shall be made to the Participant’s estate on the same payment schedule as would
have occurred absent the Participant’s death. In no event shall payment of any
Plan benefit be made prior to the effective date of the Participant’s Covered
Termination or prior to the effective date of the release described in Section
7(a).

 



9

 

 

(b)Application of Section 409A.

 

(i)               To the extent applicable, this Plan shall be interpreted and
applied consistently with and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of the Plan to the contrary, to the
extent that the Plan Administrator determines that any payments or benefits
under the Plan may not be either compliant with or exempt from Section 409A of
the Code and related Department of Treasury guidance, the Plan Administrator may
in its sole discretion adopt such amendments to the Plan or take such other
actions that the Plan Administrator determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under the Plan from Section
409A of the Code and/or preserve the intended tax treatment of such compensation
and benefits, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 5(b)(i) shall not create any obligation on the part of the Plan
Administrator to adopt any such amendment or take any other action, nor shall
the Company have any liability for failing to do so.

 

(ii)              Notwithstanding anything herein to the contrary, to the extent
any payments to a Participant pursuant to this Plan constitute “non-qualified
deferred compensation” subject to Section 409A of the Code or are intended to be
exempt from Section 409A of the Code pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), then, to the extent required by Section 409A of the Code or
to satisfy such exception, no amount shall be payable pursuant to such sections
unless the Participant's termination of employment constitutes a “separation
from service” with the Company (as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto) (a “Separation from
Service”). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-l(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the Separation
from Service occurs.

 

(iii)             If a Participant, at the time of his or her Separation from
Service, is determined by the Company to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section
1.409A-1(h), to the extent that the Plan Administrator determines that delayed
commencement of any portion of such amounts payable to the Participant is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment Delay”),
then such portion of the Participant's compensation or benefits payable under
this Plan shall not be provided to the Participant prior to the earlier of (A)
the expiration of the six-month period measured from the date of the
Participant's Separation from Service, (B) the date of the Participant's death
or (C) such earlier date as is permitted under Section 409A of the Code. Upon
the expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period,
all payments deferred pursuant to a Payment Delay shall be paid in a lump sum to
the Participant within 30 days following such expiration, and any remaining
payments due under this Plan shall be paid as otherwise provided herein. The
determination of whether a Participant is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his or her Separation
from Service shall made by the Plan Administrator in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

 



10

 

 

(iv)             To the extent that any payments or reimbursements provided to a
Participant under the Plan are deemed to constitute compensation to the
Participant to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31st of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Participant’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

(v)              For purposes of applying the provisions of Section 409A to the
Plan, each separately identified amount to which a Participant is entitled under
the Plan shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, the right to receive any installment payments
under this Plan shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii).

 

SECTION 6. LIMITATIONS ON BENEFITS.

 

(a)          Release. In order to be eligible to receive benefits under the
Plan, a Participant also must execute a general waiver and release in
substantially the form attached hereto as Exhibit B and such release must become
effective in accordance with its terms no later than 60 days following the date
of Participant's Covered Termination. The Company, in its sole discretion, may
modify the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Participant.

 

(b)          Certain Reductions. Except as otherwise expressly provided herein,
including Section 3(b)(i), the benefits provided under this Plan are intended to
satisfy, in whole or in part, any and all statutory obligations and other
contractual obligations of the Company that may arise out of a Participant’s
termination of employment in the event of a Covered Termination, and the Plan
Administrator shall so construe and implement the terms of the Plan.

 

(1)               The Company, in its sole discretion, shall have the authority
to reduce a Participant’s severance benefits, in whole or in part, by any other
severance benefits, pay in lieu of notice, or other similar benefits payable to
the Participant by the Company that become payable in connection with the
Participant’s termination of employment pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), (ii) a written employment or severance
agreement with the Company, or (iii)  any Company policy or practice providing
for the Participant to remain on the payroll for a limited period of time after
being given notice of the termination of the Participant’s employment.

 



11

 

 

(2)               Except as otherwise expressly provided herein, including
Section 3(b)(i), any severance benefits payable to a Participant under this Plan
shall be the sole severance benefits payable by the Company or an Affiliate of
the Company to a Participant as a result of a Covered Termination, and shall
supersede any severance benefits under any other policy, plan, program,
agreement or arrangement, including, without limitation, the U.S. Severance Plan
for TPP Participants as in effect on the Effective Date, unless the separate
written policy, plan, program, agreement or arrangement expressly states the
Participant is entitled to severance benefits under such policy, plan, program,
agreement or arrangement in addition to those provided under this Plan. For the
avoidance of doubt, if a Participant incurs a Covered Termination and is
eligible to receive any severance benefits under the U.S. Severance Plan for TPP
Participants, in no event shall the aggregate severance benefits payable to such
Participant under the U.S. Severance Plan for TPP Participants and this Plan a
result of such Covered Termination exceed the aggregate severance benefits
payable under this Plan a result of such Covered Termination. Any cash severance
benefits provided under this Section 4(a) shall be paid pursuant to the
provisions of Section 5.

 

(3)               The Company’s decision to apply any of the foregoing
reductions to the severance benefits of one Participant and the amount and
manner of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts and in the same manner to the severance benefits
of any other Participant, even if similarly situated. In the Company’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory or other contractual obligations.

 

(4)               Any such reductions or offsets shall be undertaken in a manner
so that no payments payable under this Plan shall be subject to an “additional
tax” as defined in Section 409A(a)(1)(B) of the Code.

 

(c)           Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.

 

(d)           Non-Duplication of Benefits. Except as otherwise specifically
provided for herein, no Participant is eligible to receive benefits under this
Plan or pursuant to other contractual obligations more than one time. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
accrued but unpaid salary, bonuses or benefits to which a Participant may be
entitled for the period ending with the Participant’s Covered Termination.

 

(e)          Indebtedness of Participants. If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness, provided that any such offset does not violate Section
409A of the Code.

 



12

 

 

SECTION 7. PARACHUTE PAYMENTS.

 

(a)           Best Pay Provision. If any payment or benefit (including payments
or benefits pursuant to this Plan) that a Participant would receive in
connection with a Change in Control or otherwise (a “Payment”) (i) would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amount of the Payment is paid to such Participant, which
of the following two alternative forms of payment would maximize the
Participant’s after-tax proceeds: (A) payment in full of the entire amount of
the Payment including any amounts to be paid to the Participant pursuant to this
Plan (a “Full Payment”), or (B) payment of only a part of the Payment so that
the Participant receive the largest payment possible without the imposition of
the Excise Tax (a “Reduced Payment”), whichever amount results in the
Participant’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. For purposes of determining whether to make a Full Payment or
a Reduced Payment, the Company shall cause to be taken into account all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes). If a Reduced Payment is made, (x) the Payment shall
be paid only to the extent permitted under the Reduced Payment alternative, and
the Participant shall have no rights to any additional payments and/or benefits
constituting the Payment, and (y) reduction in payments and/or benefits shall
occur in the following order unless the Participant elects in writing a
different order (provided, however, that such election shall be subject to
Company approval if made on or after the date on which the event that triggers
the Payment occurs): (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to the Participant. In the event that acceleration of compensation from the
Participant’s equity awards is to be reduced, such acceleration of vesting shall
be canceled in the reverse order of the date of grant unless the Participant
elects in writing a different order for cancellation.

 

(b)           Determination. The independent registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the Change in Control shall make all determinations required
to be made under this Section. If the independent registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder.

 

(c)           Timing for Determination. The independent registered public
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and the Participant within 15 calendar days after the date on which the
Participant’s right to a Payment is triggered (if requested at that time by the
Company or the Participant) or such other time as requested by the Company or
the Participant. If the independent registered public accounting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the Reduced Amount, it shall furnish the Company and the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and the Participant.

 



13

 

 

SECTION 8. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION

 

(a)           Exclusive Discretion. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b)           Term of Plan. The term of this Plan shall be the period commencing
on the Effective Date and ending on December 31, 2022, provided, however, that
commencing on January 1, 2021, and on each January 1 thereafter (a “Renewal
Date”), the term of this Plan shall be extended so as to terminate three years
from such Renewal Date if, and only if, at any time during the calendar year
prior to the Renewal Date the Company’s Executive Compensation Committee (or its
Board) resolves to extend the term for an additional year.

 

(c)           Amendment or Termination. The Company’s Executive Compensation
Committee may amend the Plan to reduce the benefits provided under Section 4 or
may provide that a person who is a Participant shall no longer be a Participant;
provided, however, that, unless a Participant consents to any such action, if
the Company’s Executive Compensation Committee either amends the Plan to reduce
the benefits provided under Section 4 or makes an affirmative determination that
an employee shall no longer be a Participant, then such action shall become
first effective on the 3rd anniversary of such determination; provided that,
within 30 days before or after such action, the Company gives the Participant
notice of such event. The determination of whether to reduce the benefits
provided in Section 4 or whether an employee shall no longer be a Participant
shall be made by the Company’s Executive Compensation Committee, in its sole
discretion, and such determination shall be binding and conclusive on all
persons.

 

(d)           Amendments to Comply with Law. Regardless of whether such action
would be deemed to impair a Participant’s rights under the Plan, the Company’s
Executive Compensation Committee may amend the Plan in any way to comply with
applicable legal requirements. Except as expressly provided herein, the
Company’s Executive Compensation Committee may amend the Plan at any time;
provided that no such amendment may impair the rights of a Participant without
such Participant’s consent.

 

SECTION 9. NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (a) to give any employee or other person any right
to be retained in the employ of the Company or (b) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 



14

 

 

SECTION 10. LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

 

SECTION 11. CLAIMS, INQUIRIES AND APPEALS.

 

(a)          Claims Procedure. Claims for benefits under the Plan shall be
administered in accordance with Section 503 of ERISA and the U.S. Department of
Labor regulations thereunder. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator shall have the right to delegate its duties under this
Section 11 and all references to the Plan Administrator shall be a reference to
any such delegate, as well.

 

(b)          Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).

 

(c)          Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review of the denial. Any electronic notice will comply
with the regulations of the U.S. Department of Labor. The notice of denial will
be set forth in a manner designed to be understood by the applicant and will
include the following:

 

(i)the specific reason or reasons for the denial;

 

(ii)references to the specific Plan provisions upon which the denial is based;

 

(iii)        a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(iv)        an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a description of the applicable
arbitration provisions and a statement of the applicant’s right to bring a civil
action under Section 502(a) of ERISA following a final denial on review of the
claim.

 

This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 



15

 

 

(d)           Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a written request for a review to the
Plan Administrator within 60 days after the application is denied. A request for
review must set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that the applicant feels are
pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may request the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. An
applicant who submits additional information in connection with an appeal from
the denial of benefits shall do so at the applicant's own expense. The review
shall take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(e)           Decision on Review. The Plan Administrator will conduct a full and
fair review of the initial benefit determination. The Plan Administrator will
act on each request for review within 60 days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional 60 days), for processing the request for a review. If an extension
for review is required, written notice of the extension will be furnished to the
applicant within the initial 60 day period. This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the review.
The Plan Administrator will give prompt, written or electronic notice of its
decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(i)the specific reason or reasons for the denial;

 

(ii)references to the specific Plan provisions upon which the denial is based;

 

(iii)         a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(iv)         a description of the applicable arbitration provisions and the
deadline for initiating an arbitration proceeding, as well as a statement of the
applicant’s right to bring a civil action under Section 502(a) of ERISA.

 

SECTION 12. ARBITRATION

 

(a)          Any applicant’s claim remaining unresolved after exhaustion of the
procedures in Section 11 (and to the extent permitted by law, any dispute
concerning any breach or claimed breach of duty regarding the Plan) shall be
settled solely by binding arbitration in San Diego, California, by a single
neutral arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes (the "Rules") of the American Arbitration Association (the
"AAA"). The Rules may be found online at www.adr.org and will be provided to a
Participant upon request. If the parties are unable to agree upon an arbitrator,
one shall be appointed by the AAA in accordance with its Rules. No depositions
may be taken. The arbitrator, in reviewing the decision of the Plan
Administrator or its delegate pursuant to Section 11, shall apply the standard
of a reviewing court under ERISA, namely that such decision shall be affirmed
unless the arbitrator finds it to be arbitrary and capricious. Judgment on any
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Each party to any dispute regarding the Plan shall pay the fees and
costs of presenting his, her or its case in arbitration, except that the Company
shall reimburse the Participant for his or her attorney’s fees, up to a maximum
of $20,000. All other costs of arbitration, including the costs of any
transcript of the proceedings, administrative fees, and the arbitrator’s fees
shall be borne by the Company.

 



16

 

 

(b)          Except as otherwise specifically provided in this Plan, the
provisions of this Section 12 shall be absolutely exclusive for any and all
purposes and fully applicable to each and every dispute regarding the Plan,
including any claim which, if pursued through any state or federal court or
administrative proceeding, would arise at law, in equity or pursuant to
statutory, regulatory or common law rules, regardless of whether such claim
would arise in contract, tort or under any other legal or equitable theory or
basis. The arbitrator shall have jurisdiction and authority to award only Plan
benefits and prejudgment interest; and apart from such benefits and interest,
the arbitrator shall not have any authority or jurisdiction to make any award of
any kind including, without limitation, compensatory damages, punitive damages,
foreseeable or unforeseeable economic damages, damages for pain and suffering or
emotional distress, adverse tax consequences or any other kind or form of
damages. The remedy, if any, awarded by such arbitrator shall be the sole and
exclusive remedy for each and every claim which is subject to arbitration
pursuant to this Section 12; provided, however, that a Participant shall retain
the right to file administrative charges with or seek relief through any
government agency of competent jurisdiction, and to participate in any
government investigation, including but not limited to (i) claims for workers’
compensation, state disability insurance or unemployment insurance; (ii) claims
for unpaid wages or waiting time penalties brought before the California
Division of Labor Standards Enforcement (or any similar agency in any applicable
jurisdiction other than California); provided, however, that any appeal from an
award or from denial of an award of wages and/or waiting time penalties shall be
arbitrated pursuant to the terms of this Plan; and (iii) claims for
administrative relief from the United States Equal Employment Opportunity
Commission and/or the California Department of Fair Employment and Housing (or
any similar agency in any applicable jurisdiction other than California);
provided, further that a Participant shall not be entitled to obtain any
monetary relief through such agencies other than workers' compensation benefits
or unemployment insurance benefits. Any limitations on the relief that can be
awarded by the arbitrator are in no way intended (i) to create rights or claims
that can be asserted outside arbitration or (ii) in any other way to reduce the
exclusivity of arbitration as the sole dispute resolution mechanism with respect
to this Plan.

 

(c)          The Plan and the Company will be the necessary parties to any
action or proceeding involving the Plan. No person employed by the Company, no
Eligible Employee or any other person having or claiming to have an interest in
the Plan will be entitled to any notice or process, unless such person is a
named party to the action or proceeding. In any arbitration proceeding, all
relevant statutes of limitation apply. Any final judgment or decision that may
be entered in any such action or proceeding will be binding and conclusive on
all persons having or claiming to have any interest in the Plan. The Company and
each Participant hereby expressly waive their right to a jury trial.

 

17

 



 

SECTION 13. BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, so all benefits under the Plan shall be paid by the
Company from its general assets.

 

SECTION 14. OTHER PLAN INFORMATION.

 

(a)           Plan Sponsor. The Plan Sponsor is the Company.

 

(b)           Employer and Plan Identification Numbers. The Company's Employer
Identification Number is 95-1678055. The Plan Number is 520.

 

(b)           Plan Year. The Plan year is the 12 month period beginning on
October 1 and ending on September 30.

 

(c)           Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:

 

Cubic Corporation
Attn: General Counsel
9333 Balboa Avenue

San Diego, California 92123

 

(d)          Plan Administrator. The Plan Administrator of the Plan is the
Company's Board or the Executive Compensation Committee of the Board. Its
address is:

 

Cubic Corporation
Attn: General Counsel
9333 Balboa Avenue

San Diego, California 92123

 

The Plan Administrator’s telephone number is (858) 277-6780. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

 

SECTION 15. STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Cubic
Corporation) are entitled to certain rights and protections under ERISA. If you
are a Participant, you are considered a participant in the Plan for the purposes
of this Section 15 and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;

 



18

 

 

(b)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and

 

(c)           Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
Participant with a copy of this summary annual report.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suite in a state or Federal court or exercise such other
rights as are described in this Plan.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.



 



19

 

 

SECTION 16.GENERAL PROVISIONS.

 

(a)           Notices. Any notice, demand or request required or permitted to be
given by either the Company or a Participant pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in Section
11(a) and, in the case of a Participant, at the address as set forth in the
Company’s employment file maintained for the Participant as previously furnished
by the Participant or such other address as a party may request by notifying the
other in writing.

 

(b)           Transfer and Assignment. The rights and obligations of a
Participant under this Plan may not be transferred or assigned without the prior
written consent of the Company. This Plan shall be binding upon any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

 

(c)          Waiver. Any party’s failure to enforce any provision or provisions
of this Plan shall not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of this Plan. The rights granted the parties herein are
cumulative and shall not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.

 

(d)          Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

(f)            Taxes. Federal, state, and local taxes will be deducted from all
payments under this Plan in accordance with applicable law.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



20

 

 

SECTION 17. EXECUTION.

 

To record the adoption of the Plan as set forth herein, Cubic Corporation has
caused its duly authorized officer to execute the same as of the Effective Date.

 

  CUBIC CORPORATION       /s/ Hilary Hageman   Hilary Hageman   SVP, General
Counsel & Corporate Secretary

 



21

 



 

EXHIBIT A

 

CUBIC CORPORATION
TRANSITION PROTECTION PLAN
PARTICIPATION NOTICE

 

To:

 

Date:

 

Cubic Corporation (the “Company”) has adopted the Cubic Corporation Transition
Protection Plan (the “Plan”), as amended and restated effective October 10,
2020. The Company is providing you with this Participation Notice to inform you
that, given your position at the Company, you qualify as a participant in the
Plan, subject to all eligibility criteria set forth in the Plan. A copy of the
Plan document, which also constitutes a summary plan description, is attached to
this Participation Notice. The terms and conditions of your participation in the
Plan are as set forth in the Plan, and in the event of any conflict between this
Participation Notice and the Plan, the terms of the Plan shall prevail. Subject
to the provisions of the Plan, the details of your Plan benefits, as described
in Section 4 of the Plan, are as follows:

 

Cash Severance Benefit:

 

24 months Base Salary

 

2x Target Bonus

 

Pro-rated Target Bonus (as provided in Section 4(a) of the Plan)

 

Continued Medical Benefits: 18 months, or such earlier date as you shall secure
subsequent employment that shall provide you with substantially similar medical
benefits.

 

Outplacement Services. Up to $6,000 over 12 months.

 

Please retain a copy of this Participation Notice, along with the Plan document,
for your records.

 

  CUBIC CORPORATION       /s/ Hilary Hageman   Hilary Hageman   SVP, General
Counsel & Corporate Secretary

 



1

 

 

The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice and the Plan and agrees to his or her participation in the
Plan on the terms described herein and therein.

 

  Signature:  



  Name:  



  Title:  

 



2

 

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Cubic
Corporation Transition Protection Plan (the “Plan”). I understand that this
release and waiver (the “Release”), together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.

 

In consideration of benefits I will receive under the Plan, I hereby generally
and completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release. This Release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

Notwithstanding the generality of the foregoing, I do not release any claims
that cannot be released as a matter of applicable law, including the following
claims: (1) claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law; (2) claims for
workers’ compensation insurance benefits under the terms of any worker’s
compensation insurance policy or fund of the Company; (3) claims pursuant to the
terms and conditions of the federal law known as COBRA; (4) claims for indemnity
under the bylaws of the Company, as provided for by California law or under any
applicable insurance policy with respect to my liability as an employee,
director or officer of the Company; (5) claims based on any right I may have to
enforce the Company’s executory obligations under the Plan; (6) my right to
bring to the attention of the Equal Employment Opportunity Commission or the
California Department of Fair Employment and Housing or any other federal, state
or local government agency claims of discrimination, or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state or local government agency; provided,
however, that I do release my right to secure any damages for such alleged
discriminatory treatment; (7) claims I may have to vested or earned compensation
and benefits; and (8) my right to communicate or cooperate with any governmental
agency.

 



1

 

 

If I am over the age of 40 years at the time of a Covered Termination (as that
term is defined in the Plan), I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA. I also acknowledge
that the consideration given under the Release for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I should consult with an attorney prior to executing this Release;
(C) I have 21 days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven days following my
execution of this Release to revoke the Release; and (E) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the eighth day after I execute this Release.

 

If I am not over the age of forty years at the time of a Covered Termination (as
that term is defined in the Plan), I understand and agree that I will have 10
days to consider and execute this Release and that it shall be effective upon
such execution.

 

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor or releasing party does not know or suspect to exist in his
or her favor at the time of executing the release and that if known by him would
have materially affected his settlement with the debtor or released party.” I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company, its affiliates, and the entities and
persons specified above.

 

I further understand that I will not be given any severance benefits under the
Plan unless this Release is effective on or before the date the date that is 60
days following the date of my Covered Termination.

 

  Signature:  



  Name:  



  Title:  

 



2

 

 

ATTACHMENT 1

 

CUBIC CORPORATION

 

U.S. SEVERANCE PLAN FOR TRANSITION PROTECTION PLAN PARTICIPANTS

 

Effective May 6, 2020

SECTION 1.PURPOSE

 

This Cubic Corporation U.S. Severance Plan for Transition Protection Plan
Participants (the “Plan”) is effective May 6, 2020 (the “Effective Date”).

 

This Plan is established to provide severance benefits to assist employees who
are participants in that certain Cubic Corporation Transition Protection Plan,
as amended and restated (the “Transition Protection Plan”), who are terminated
from employment due to no fault of their own. When severance benefits are
offered in accordance with this Plan, it is with the intent to treat employees
fairly and with consideration of their years of service to Cubic Corporation
(the “Company”) and its U.S. affiliates. This document also is the Summary Plan
Description for the Plan.

 

SECTION 2.SCOPE

 

This Plan applies to the Company and all of its U.S. affiliates (the
“Participating Companies”).

 

SECTION 3.COVERED TERMINATIONS

 

Eligible employees will be offered severance benefits under the provisions of
this Plan when their employment is terminated, due to no fault of their own, for
one or more of the following qualifying reasons (a “Covered Termination”):

 

·Reduction in force, or layoff,

·Job elimination,

·Reorganization or restructure, or

·Lack of work.

 

Employees who leave a Participating Company voluntarily, fail to return from an
approved leave of absence, retire, become disabled, or die, or who are
terminated due to poor performance, poor productivity, policy violations,
misconduct or related reasons, shall not be deemed to have a Covered Termination
and are not eligible for severance benefits under this Plan.

 

SECTION 4.ELIGIBILITY

 

(a)        Eligible Employees. All employees who are participants in the
Transition Protection Plan and are employees of the Participating Companies are
eligible for severance benefits under this Plan, unless such individuals are
classified as contingent workers. Individuals who provide services to the
Company but are not Company employees, such as agency temps and independent
contractors, are not eligible for severance benefits under this Plan. Employees
who are eligible employees under this Plan shall not be eligible employees under
the Company’s U.S. Severance Policy and such policy is hereby amended to be
consistent with this provision.

 



1

 

 

(b)           Exceptions to Benefit Entitlement.

 

(i)             Employees entitled to severance pay and benefits (or similar
separation benefits) under the terms of a separate written agreement (e.g.,
offer letter, employment contract, change-in-control agreement or plan) are not
eligible for severance pay or benefits under this Plan unless the separate
written agreement expressly states the employee is entitled to severance
benefits under this Plan in addition to those provided under such separate
agreement.

 

(ii)            In addition, an eligible employee who is a participant in the
Company’s Transition Protection Plan shall not be eligible for any severance pay
and benefits hereunder during the period commencing on the occurrence of a
Change in Control (as defined below) and ending on the date that is 18 months
following the effective date of a Change in Control. Further, for the avoidance
of doubt, if an eligible employee incurs a Covered Termination and is eligible
to receive any severance benefits under the Company's Transition Protection
Plan, in no event shall the aggregate severance benefits payable to such
eligible employee under this Plan and the Transition Protection Plan as a result
of a Covered Termination exceed the aggregate severance benefits payable under
the Transition Protection Plan a result of such Covered Termination. For
purposes of this Plan, a “Change in Control” shall have the meaning given to
such term in the Company's Transition Protection Plan as in effect on the
Effective Date.

 

(iii)           An eligible employee will not be eligible for any severance pay
and benefits hereunder if such employee is offered, and accepts, immediate
reemployment by a successor to the Company or by a purchaser of its assets, as
the case may be, following a Change in Control (as defined above). For purposes
of the foregoing, “immediate reemployment” means that the employee’s employment
with the successor to the Company or the purchaser of its assets, as the case
may be, results in uninterrupted employment such that the employee does not
suffer a lapse or reduction in pay or benefits (including coverage under this
Plan) as a result of the change in ownership of the Company or the sale of its
assets.

 

(iv)          The amount of severance offered under this Plan will depend upon
the employee’s length of service with the Participating Companies, as described
below. If an eligible employee does not participate in the Company’s medical and
dental plans on the date of his or her Covered Termination, then only severance
pay will be provided, not COBRA benefits or a cash equivalent.

 



2

 

 

SECTION 5.SEVERANCE BENEFITS

 

Eligible employees will be offered severance benefits, as described below, based
upon their years of service with the Company upon a Covered Termination under
the terms of this Plan.

 

All severance pay and benefits offered under this Plan are expressly conditioned
on the employee: (1) timely signing and returning a Separation Agreement and
General Release (“Separation Agreement”) in the form provided by the Company;
(2) not revoking the Separation Agreement, if a revocation period is provided;
and (3) complying with all terms and conditions of the Separation Agreement. The
Separation Agreement must become effective in accordance with its terms within
60 days following an eligible employee's termination of employment in order for
such eligible employee to be eligible to receive severance benefits under this
Plan.

 

(a)           Severance Pay.

 

(i)             Eligible employees who experience a Covered Termination will be
eligible for severance pay as follows:

 

(A)           Eligible employees with less than three full years of service with
the Company will be offered severance pay in the amount of two weeks of their
regular base compensation.

 

(B)           Eligible employees who have completed three or more full years of
service with the Company will be offered severance pay in the amount of one week
of their regular base compensation for each full year of service. For example,
an employee with six and one-half years of service will be offered six weeks of
severance pay.

 

(C)           Eligible employees in the position of Vice President or above will
be offered severance pay according to the above terms, or 12 weeks of severance
pay, whichever is greater.

 

The number of weeks for which an eligible employee is offered severance pay
pursuant to this Section 5(a) is referred to as the “Severance Period.”

 

(ii)           Subject to Section 5(f), any cash severance benefit provided
under this Section 5(a) shall be paid in installments pursuant to the Company’s
regularly scheduled payroll periods over the applicable Severance Period, with
such installments commencing on the first regularly-scheduled Company payroll
date occurring on or after the 60th day following the effective date of an
employee's Covered Termination (with the first such installment to include any
payments that would otherwise have been paid in accordance with the Company’s
payroll practices during such 60-day period) and shall be subject to all
applicable withholding for federal, state and local taxes. In the event of an
employee's death prior to receiving all installment payments of his or her cash
severance pay under Section 5(a), any remaining installment payments shall be
made to the employee's estate on the same payment schedule as would have
occurred absent the employee's death. In no event shall payment of any Plan
benefit be made prior to the effective date of the employee's Covered
Termination or prior to the effective date of the Separation Agreement described
above.

 



3

 

 

(b)           COBRA Benefit.

 

(i)             Eligible employees who are participating in the Company’s health
insurance benefits at the time of their Covered Termination will be offered a
Company subsidy as provided in this Section 5(b) towards payment of continued
medical and dental insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for the period determined by their full years of
service (except as limited below) (the “COBRA Benefit Period”) as follows:

 

Full Years of Service 

COBRA Benefit

Period

21+ years  12 months 16 — 20 years  10 months 11 — 15 years  6 months 6 — 10
years  4 months 3 — 5 years  3 months 0 — 2 years  2 months

 

Eligible employees in the position of Vice President or above will be offered
COBRA benefits in accordance with the above schedule, or three (3) months of
COBRA benefits, whichever is greater.

 

(ii)            If an eligible employee is eligible for a COBRA benefit under
this Section 5(b) and timely elects continued coverage under COBRA, then, during
the COBRA Benefit Period, the Company shall pay on a monthly basis an amount
equal to (A) the eligible employee's monthly COBRA premium under the Company’s
medical and dental plans (but excluding any vision care plans maintained by the
Company) for the eligible employee and the eligible employee's eligible
dependents who were covered under the Company's medical and dental plans as of
the date of the eligible employee's Covered Termination, less (B) the amount the
eligible employee would have had to pay for group medical and dental coverage
for the eligible employee and such eligible dependents based on the cost sharing
levels for the eligible employee in effect on the date of eligible employee's
Covered Termination; provided, however, that no COBRA benefit shall be made
following (x) the eligible employee's death, except as necessary to continue to
provide the foregoing COBRA benefit for the remainder of the COBRA Benefit
Period solely for the eligible employee's surviving spouse and eligible
dependents or (Z) the effective date of the eligible employee's coverage by a
health plan of a subsequent employer. Each eligible employee shall be required
to notify the Company immediately if the eligible employee becomes covered by a
health plan of a subsequent employer.

 

(iii)           Notwithstanding the foregoing, (A) if any plan pursuant to which
such benefits are provided is not, or ceases prior to the expiration of the
period of continuation coverage to be, exempt from the application of Section
409A of the Internal Revenue Code (the “Code”) under Treasury Regulation Section
1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to cover an
eligible employee under its group medical and dental plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining monthly
COBRA benefit shall thereafter be paid to such employee in substantially equal
taxable monthly installments over the COBRA Benefit Period (or the remaining
portion thereof).

 



4

 

 

(iv)          Upon the conclusion of the COBRA Benefit Period, the eligible
employee will be responsible for the payment of the entire COBRA premium for the
duration of the period during which the eligible employee remains eligible for
COBRA.

 

(v)           For purposes of this Section 5(b), (A) references to COBRA shall
be deemed to refer also to analogous provisions of state law and (B) any
premiums that are paid by the Company shall not include any amounts payable by
the eligible employee under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of the employee.

 

(c)           Calculation of Severance Pay and Benefits.

 

(i)             The Company will determine severance pay and benefits based upon
the employee’s hire date or adjusted service date, as applicable. Incomplete
years of service will be rounded up to a full year of service only when an
employee’s anniversary date of employment will occur within 60 days following
the date of termination.

 

(ii)            Weekly base compensation for salaried employees is calculated by
dividing the employee’s current annual base salary by 52. Weekly base
compensation for full-time hourly employees is calculated by multiplying their
current hourly rate by 40. Weekly base compensation for part-time employees is
calculated by multiplying their current hourly rate by 20.

 

(iii)           For employees who have worked both full-time and part-time
during their tenure at the Company, severance corresponding to years of
part-time service will be paid at the employee’s final pay rate based on 20
hours per week; and severance corresponding to years of full-time service will
be paid at the employee’s final pay rate based on 40 hours per week. For
example, if an employee worked part-time for 3.5 years and full time for 5.2
years, she would receive 3 weeks of severance pay at 20 hours times her final
rate, plus five weeks of severance pay at 40 hours times her final rate, for a
total of 260 hours of severance pay.

 

(iv)          Offering severance pay or COBRA benefits beyond what is provided
in this Plan requires the approval of at least two levels of management.

 

(d)           Career Transition Services. Eligible employees separated from
employment as part of a group layoff, who are not offered employment by a
successor employer, will be provided with paid career transition services from
an organization selected by the Company for a period of time to be selected by
the Company. Career transition services may be offered under other circumstances
at the discretion of the respective business unit. The Company's provision of
career transition services may be conditioned upon the employee executing a
Separation Agreement.

 

(e)            Rehires. If an employee is terminated and receives a severance
payment, and is then subsequently rehired by a Participating Company and again
terminated and entitled to severance benefits under this Plan, the amount of the
second severance will be based on the rehire date, not the original date of
employment. Employees will not receive severance pay or benefits twice for the
same years of service.

 



5

 

 

(f)            Application of Section 409A.

 

(i)             To the extent applicable, this Plan shall be interpreted and
applied consistently with and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of the Plan to the contrary, to the
extent that the Plan Administrator determines that any payments or benefits
under the Plan may not be either compliant with or exempt from Section 409A of
the Code and related Department of Treasury guidance, the Plan Administrator may
in its sole discretion adopt such amendments to the Plan or take such other
actions that the Plan Administrator determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under the Plan from Section
409A of the Code and/or preserve the intended tax treatment of such compensation
and benefits, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 5(f)(i) shall not create any obligation on the part of the Plan
Administrator to adopt any such amendment or take any other action, nor shall
the Company have any liability for failing to do so.

 

(ii)            Notwithstanding anything herein to the contrary, to the extent
any payments to an eligible employee pursuant to this Plan constitute
“non-qualified deferred compensation” subject to Section 409A of the Code or are
intended to be exempt from Section 409A of the Code pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), then, to the extent required by Section
409A of the Code or to satisfy such exception, no amount shall be payable
pursuant to such sections unless the eligible employee's termination of
employment constitutes a “separation from service” with the Company (as such
term is defined in Treasury Regulation Section 1.409A- 1(h) and any successor
provision thereto) (a “Separation from Service”). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-l(b)(9)(iii) must be
paid no later than the last day of the employee's second taxable year following
the taxable year in which the Separation from Service occurs.

 

(iii)           If an employee, at the time of his or her Separation from
Service, is determined by the Company to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section
1.409A-1(h), to the extent that the Plan Administrator determines that delayed
commencement of any portion of such amounts payable to the employee is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code (any such delayed commencement, a “Payment Delay”), then such portion
of the employee's compensation or benefits payable under this Plan shall not be
provided to the employee prior to the earlier of (A) the expiration of the
six-month period measured from the date of the employee's Separation from
Service, (B) the date of the employee's death or (C) such earlier date as is
permitted under Section 409A of the Code. Upon the expiration of the applicable
Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to
a Payment Delay shall be paid in a lump sum to the employee within 30 days
following such expiration, and any remaining payments due under this Plan shall
be paid as otherwise provided herein. The determination of whether an employee
is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
as of the time of his or her Separation from Service shall made by the Plan
Administrator in accordance with the terms of Section 409A of the Code and
applicable guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

 



6

 

 

(iv)          To the extent that any payments or reimbursements provided to an
employee under the Plan are deemed to constitute compensation to the employee to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December
31st of the year following the year in which the expense was incurred. The
amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the employee’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

(v)           For purposes of applying the provisions of Section 409A to the
Plan, each separately identified amount to which an employee is entitled under
the Plan shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, the right to receive any installment payments
under this Plan shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii).

 

SECTION 6.         LIMITATIONS ON BENEFITS.

 

(a)           Certain Reductions. Except as otherwise expressly provided herein,
including Sections 4(b)(i) and (ii), the benefits provided under this Plan are
intended to satisfy, in whole or in part, any and all statutory obligations and
other contractual obligations of the Participating Companies that may arise out
of an employee's termination of employment in the event of a Covered
Termination, and the Plan Administrator shall so construe and implement the
terms of the Plan.

 

(i)             The Company, in its sole discretion, shall have the authority to
reduce an employee's severance benefits, in whole or in part, by any other
severance benefits, pay in lieu of notice, or other similar benefits payable to
the employee by the Participating Company that become payable in connection with
the employee’s termination of employment pursuant to (A) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), or (B) any Company policy or practice
providing for the employee to remain on the payroll for a limited period of time
after being given notice of the termination of the employee’s employment.

 

(ii)            Except as otherwise expressly provided herein, including
Sections 4(b)(i) and (ii), any severance benefits payable to an employee under
this Plan shall be the sole severance benefits payable by the Company or an
affiliate of the Company to an employee as a result of a Covered Termination,
and shall supersede any severance benefits under any other policy, plan,
program, agreement or arrangement, unless this Plan or the separate written
policy, plan, program, agreement or arrangement expressly states the employee is
entitled to severance benefits under such policy, plan, program, agreement or
arrangement in addition to those provided under this Plan.

 

(iii)           The Company’s decision to apply any of the foregoing reductions
to the severance benefits of one employee and the amount and manner of such
reductions shall in no way obligate the Company to apply the same reductions in
the same amounts and in the same manner to the severance benefits of any other
employee, even if similarly situated. In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory or other contractual obligations.

 



7

 

 

(iv)          Any such reductions or offsets shall be undertaken in a manner so
that no payments payable under this Plan shall be subject to an “additional tax”
as defined in Section 409A(a)(1)(B) of the Code.

 

(c)            Mitigation. Except as otherwise specifically provided herein, an
employee shall not be required to mitigate damages or the amount of any payment
provided under this Plan by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Plan be reduced by any
compensation earned by an employee as a result of employment by another employer
or any retirement benefits received by such employee after the date of the
employee's termination of employment with the Participating Company.

 

(d)           Non-Duplication of Benefits. Except as otherwise specifically
provided for herein, no employee is eligible to receive benefits under this Plan
or pursuant to other contractual obligations more than one time. The payments
pursuant to this Plan are in addition to, and not in lieu of, any accrued but
unpaid salary, bonuses or benefits to which an employee may be entitled for the
period ending with the employee's Covered Termination.

 

(e)           Indebtedness of Employees. If an employee is indebted to any
Participating Company on the effective date of his or her Covered Termination,
the Company reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness, provided that any such offset does not
violate Section 409A of the Code.

 

SECTION 7.PARACHUTE PAYMENTS.

 

(a)           Best Pay Provision. If any payment or benefit (including payments
or benefits pursuant to this Plan) that an employee would receive in connection
with a Change in Control or otherwise (a “Payment”) (i) would constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company shall cause to be determined,
before any amount of the Payment is paid to such employee, which of the
following two alternative forms of payment would maximize the employee’s
after-tax proceeds: (A) payment in full of the entire amount of the Payment
including any amounts to be paid to the employee pursuant to this Plan (a “Full
Payment”), or (B) payment of only a part of the Payment so that the employee
receive the largest payment possible without the imposition of the Excise Tax (a
“Reduced Payment”), whichever amount results in the employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes). If a
Reduced Payment is made, (x) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and the employee shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(y) reduction in payments and/or benefits shall occur in the following order
unless the employee elects in writing a different order (provided, however, that
such election shall be subject to Company approval if made on or after the date
on which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits paid to the employee. In the event that acceleration
of compensation from the employee’s equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant unless the employee elects in writing a different order for cancellation.

 



8

 

 

(b)           Determination. The independent registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the Change in Control shall make all determinations required
to be made under this Section. If the independent registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder.

 

(c)            Timing for Determination. The independent registered public
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and the employee within 15 calendar days after the date on which the employee’s
right to a Payment is triggered (if requested at that time by the Company or the
employee) or such other time as requested by the Company or the employee. If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and the employee with an opinion
reasonably acceptable to the employee that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
employee.

 

SECTION 8.       EFFECTIVE DATE OF PLAN; PLAN ADMINISTRATOR; RIGHT TO INTERPRET
PLAN; AMENDMENT AND TERMINATION

 

(a)            Term of Plan. This Plan will be effective as of the Effective
Date and shall continue until the earlier of (i) the date it is terminated by
the Executive Compensation Committee of the Company’s Board of Directors (the
“Board”) or the Board or (ii) the date on which all benefits payable under the
Plan have been paid.

 

(b)           Plan Administrator. The Plan shall be administered by the “Plan
Administrator.” For purposes of this Plan, the “Plan Administrator” means the
Board or any committee duly authorized by the Board to administer the Plan. The
Plan Administrator may, but is not required to be, the Executive Compensation
Committee of the Board. The Board may at any time administer the Plan, in whole
or in part, notwithstanding that the Board has previously appointed a committee
to act as the Plan Administrator. In addition, the Plan Administrator may
delegate authority to administer this Plan to a committee of one or more
officers of the Company with respect to any eligible employees who are not
executive officers of the Company.

 



9

 

 

(c)           Exclusive Discretion. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(d)           Amendment or Termination. The Company’s Executive Compensation
Committee may amend or terminate the Plan at any time in its sole discretion;
provided, however, that, following a Change in Control, no such termination or
amendment shall impair an eligible employee's rights to benefits under the Plan,
as in effect prior to such termination or amendment, without his or her consent,
unless at least 18 months' prior written notice has been provided prior to the
effective date of such termination or amendment. Regardless of whether such
action would be deemed to impair an employee’s rights under the Plan, the
Company’s Executive Compensation Committee may amend the Plan in any way to
comply with applicable legal requirements.

 

SECTION 9.         NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (a) to give any employee or other person any right
to be retained in the employ of a Participating Company or (b) to interfere with
the right of a Participating Company to discharge any employee or other person
at any time, with or without cause, which right is hereby reserved.

 

SECTION 10.       LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

 

SECTION 11.       CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Claims Procedure. Claims for benefits under the Plan shall be
administered in accordance with Section 503 of ERISA and the U.S. Department of
Labor regulations thereunder. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator shall have the right to delegate its duties under this
Section 11 and all references to the Plan Administrator shall be a reference to
any such delegate, as well.

 

(b)           Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).

 

(c)           Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review of the denial. Any electronic notice will comply
with the regulations of the U.S. Department of Labor. The notice of denial will
be set forth in a manner designed to be understood by the applicant and will
include the following:

 



10

 

 

(i)            the specific reason or reasons for the denial;

 

(ii)           references to the specific Plan provisions upon which the denial
is based;

 

(iii)          a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(iv)          an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a description of the applicable
arbitration provisions and a statement of the applicant’s right to bring a civil
action under Section 502(a) of ERISA following a final denial on review of the
claim.

 

This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(d)           Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a written request for a review to the
Plan Administrator within 60 days after the application is denied. A request for
review must set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that the applicant feels are
pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may request the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. An
applicant who submits additional information in connection with an appeal from
the denial of benefits shall do so at the applicant's own expense. The review
shall take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(e)           Decision on Review. The Plan Administrator will conduct a full and
fair review of the initial benefit determination. The Plan Administrator will
act on each request for review within 60 days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional 60 days), for processing the request for a review. If an extension
for review is required, written notice of the extension will be furnished to the
applicant within the initial 60 day period. This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the review.
The Plan Administrator will give prompt, written or electronic notice of its
decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 



11

 

 

(i)             the specific reason or reasons for the denial;

 

(ii)            references to the specific Plan provisions upon which the denial
is based;

 

(iii)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(iv)           a description of the applicable arbitration provisions and the
deadline for initiating an arbitration proceeding, as well as a statement of the
applicant’s right to bring a civil action under Section 502(a) of ERISA.

 

SECTION 12.       ARBITRATION

 

(a)           Any applicant’s claim remaining unresolved after exhaustion of the
procedures in Section 11 (and to the extent permitted by law, any dispute
concerning any breach or claimed breach of duty regarding the Plan) shall be
settled solely by binding arbitration in San Diego, California, by a single
neutral arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association (the
“AAA”). The Rules may be found online at www.adr.org and will be provided to an
employee upon request. If the parties are unable to agree upon an arbitrator,
one shall be appointed by the AAA in accordance with its Rules. No depositions
may be taken. The arbitrator, in reviewing the decision of the Plan
Administrator or its delegate pursuant to Section 11, shall apply the standard
of a reviewing court under ERISA, namely that such decision shall be affirmed
unless the arbitrator finds it to be arbitrary and capricious. Judgment on any
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Each party to any dispute regarding the Plan shall pay the fees and
costs of presenting his, her or its case in arbitration, except that the Company
shall reimburse the employee for his or her attorney’s fees, up to a maximum of
$20,000. All other costs of arbitration, including the costs of any transcript
of the proceedings, administrative fees, and the arbitrator’s fees shall be
borne by the Company.

 

(b)           Except as otherwise specifically provided in this Plan, the
provisions of this Section 12 shall be absolutely exclusive for any and all
purposes and fully applicable to each and every dispute regarding the Plan,
including any claim which, if pursued through any state or federal court or
administrative proceeding, would arise at law, in equity or pursuant to
statutory, regulatory or common law rules, regardless of whether such claim
would arise in contract, tort or under any other legal or equitable theory or
basis. The arbitrator shall have jurisdiction and authority to award only Plan
benefits and prejudgment interest; and apart from such benefits and interest,
the arbitrator shall not have any authority or jurisdiction to make any award of
any kind including, without limitation, compensatory damages, punitive damages,
foreseeable or unforeseeable economic damages, damages for pain and suffering or
emotional distress, adverse tax consequences or any other kind or form of
damages. The remedy, if any, awarded by such arbitrator shall be the sole and
exclusive remedy for each and every claim which is subject to arbitration
pursuant to this Section 12; provided, however, that an employee shall retain
the right to file administrative charges with or seek relief through any
government agency of competent jurisdiction, and to participate in any
government investigation, including but not limited to (i) claims for workers’
compensation, state disability insurance or unemployment insurance; (ii) claims
for unpaid wages or waiting time penalties brought before the California
Division of Labor Standards Enforcement (or any similar agency in any applicable
jurisdiction other than California); provided, however, that any appeal from an
award or from denial of an award of wages and/or waiting time penalties shall be
arbitrated pursuant to the terms of this Plan; and (iii) claims for
administrative relief from the United States Equal Employment Opportunity
Commission and/or the California Department of Fair Employment and Housing (or
any similar agency in any applicable jurisdiction other than California);
provided, further that an employee shall not be entitled to obtain any monetary
relief through such agencies other than workers' compensation benefits or
unemployment insurance benefits. Any limitations on the relief that can be
awarded by the arbitrator are in no way intended (i) to create rights or claims
that can be asserted outside arbitration or (ii) in any other way to reduce the
exclusivity of arbitration as the sole dispute resolution mechanism with respect
to this Plan.

 



12

 

 

(c)            The Plan and the Company will be the necessary parties to any
action or proceeding involving the Plan. No person employed by the Company, no
eligible employee or any other person having or claiming to have an interest in
the Plan will be entitled to any notice or process, unless such person is a
named party to the action or proceeding. In any arbitration proceeding, all
relevant statutes of limitation apply. Any final judgment or decision that may
be entered in any such action or proceeding will be binding and conclusive on
all persons having or claiming to have any interest in the Plan. The Company and
each employee hereby expressly waive their right to a jury trial.

 

SECTION 13.       BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, so all benefits under the Plan shall be paid by the
Company from its general assets.

 

SECTION 14.       OTHER PLAN INFORMATION.

 

(a)            Plan Sponsor. The Plan Sponsor is the Company.

 

(b)           Employer and Plan Identification Numbers. The Company’s Employer
Identification Number is 95-1678055. The Plan Number 520.

 

(c)            Plan Year. The Plan year is the 12 month period beginning on
October 1 and ending on September 30. However, the first Plan year is a short
year, commencing on the Effective Date and ending on September 30, 2020.

 



 



13

 

 

(d)           Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:

 

Cubic Corporation

Attn: General Counsel

9333 Balboa Avenue

San Diego, California 92123

 

(e)           Plan Administrator. The Plan Administrator is the Company’s Board
or the Executive Compensation Committee of the Board. Its address is

 

Cubic Corporation

Attn: General Counsel

9333 Balboa Avenue

San Diego, California 92123

 

The Plan Administrator’s telephone number is (858) 277-6780. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

 

SECTION 15.       STATEMENT OF ERISA RIGHTS.

 

Employees eligible under this Plan (which is a welfare benefit plan sponsored by
Cubic Corporation) are entitled to certain rights and protections under ERISA.
If you are an eligible employee and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)            Examine, without charge, at the Plan Administrator’s office and
at other specified locations, such as worksites, all documents governing the
Plan and a copy of the latest annual report (Form 5500 Series), if applicable,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;

 

(b)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and

 

(c)           Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each employee
with a copy of this summary annual report.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 



14

 

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suite in a state or Federal court or exercise such other
rights as are described in this Plan.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

SECTION 16.       GENERAL PROVISIONS.

 

(a)           Notices. Any notice, demand or request required or permitted to be
given by either the Participating Company or an employee pursuant to the terms
of this Plan shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 14(e) and, in the case of an employee, at the address as set forth in
the Company’s employment file maintained for the employee as previously
furnished by the employee or such other address as a party may request by
notifying the other in writing.

 

(b)           Transfer and Assignment. The rights and obligations of an employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.

 



15

 

 

(c)            Waiver. Any party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any party from thereafter enforcing
each and every other provision of this Plan. The rights granted the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

(f)            Taxes and Impact on Benefit Plans. The Company will be entitled
to withhold from any payments or deemed payments hereunder any amount of
withholding required by law. Severance benefits will not be treated as
compensation for purposes of any Company retirement plan.

 

SECTION 17.        EXECUTION.

 

To record the adoption of the Plan as set forth herein, Cubic Corporation has
caused its duly authorized officer to execute the same as of the Effective Date.

 

  CUBIC CORPORATION       /s/ Hilary Hageman   Hilary Hageman   SVP, General
Counsel & Corporate Secretary

 



16

 